Citation Nr: 1403957	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to August 1979 and from March 1980 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, declined to reopen the Veteran's claim for service connection for asthma.  


FINDINGS OF FACT


1.  In a January 1983 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for asthma.  He did not appeal that decision.

2.  The evidence received since the January 1983 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma. 

3.  Asthma was not identified on an examination when the Veteran was accepted for active service; it clearly and unmistakably pre-existed service, but was not clearly and unmistakably not aggravated in service.

4.  Current asthma is related to the asthma identified in service.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision that denied the Veteran's original claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the January 1983 rating decision is new and material, and the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

4.   Asthma was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      New and Material Evidence 

The Veteran's original claim for service connection for asthma was denied on the merits by a January 1983 rating decision.  The Veteran did not appeal the RO's decision.  Moreover, no additional evidence relevant to his asthma claim was physically or constructively associated with the claims file within one year of the January 1983 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The January 1983 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

      Analysis

At the time of the January 1983 rating decision that denied the Veteran's prior asthma claim, the relevant evidence of record included his November 1982 claim and his service treatment records (STRs).  The January 1983 decision was premised on a finding that the Veteran had not established that his asthma, which clearly and unmistakably pre-existed his service, had increased in severity beyond its natural progression during service.  

Relevant evidence obtained since the RO's final January 1983 decision largely consists of private treatment records from Continental Rehabilitation Hospital of San Diego, VA treatment records dated between March 2007 and March 2012, and the Veteran's hearing testimony provided at his May 2012 hearing.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear history of ongoing asthma problems, as well as the Veteran's clear contentions that his asthma was in a state of remission during early parts of his service, and only became an active problem when he began serving aboard an aircraft carrier, and that he has suffered with asthma symptoms since that time.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for asthma is reopened.

Merits

The Veteran noted a history of ear, nose or throat trouble in his report of medical history at service enlistment; and medical records document treatment for asthma as late as 1975; however, asthma was not noted on the enlistment examination when the Veteran was accepted for service.  Accordingly, the presumption of soundness at service entrance applies; and can only be rebutted by clear and unmistakable evidence that asthma both pre-existed service and was not aggravated beyond natural progression in service.  38 U.S.C.A. § 1111;38 C.F.R. § 3.304(b) (2013).  

The pre-service treatment record and the Veteran's testimony provide clear and unmistakable evidence that asthma pre-existed service.  The evidence; however, is not clear and unmistakable that there was no aggravation.  The Veteran was able to serve for over a year on active duty without any reported treatment for asthma.  In April 1981, he was evaluated for asthma that had worsened aboard ship.  He received ongoing treatment for asthma during the remainder of service and was given a medical discharge due to that condition.  The Medical Board report shows that on examination in October 1981, he reportedly had no symptoms other than wheezing.  Wheezing was not noted when he entered service.  Although the Medical Board indicated that asthma had not been aggravated in service, it provided no reasons for this opinion.  A VA physician opined in May 2011, that it was possible that asthma was aggravated during the Veteran's active service.

Because the evidence is not clear and unmistakable that there was aggravation in service; the presumption of soundness is not rebutted and the claim is treated as an ordinary claim for service connection.  Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA treatment records and the May 2011 statement from a VA physician establish a current disability.  The service treatment records document asthma in service.  In his November 1982, claim, the Veteran reported post-service treatment for asthma.  He testified that he had received ongoing treatment for asthma since service, and the available records support this testimony.  The evidence indicates that the asthma identified in service is the same disease currently being treated.  Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection is granted.


ORDER

The claim for service connection for asthma is reopened. 

Service connection for asthma is granted.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


